DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 5, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The rejection of claim 11 set forth previously is withdrawn.  Cooling is considered to meet consolidating. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as obvious over Harvey (US 5,156,795) in view of Adams (US 1,587,462).
As to claim 11, Harvey teaches a method for producing a fiber composite component (Abstract) inherently capable for use on a motor vehicle, comprising: 
providing a fiber composite semifinished part (thermoformable material, 5:33-42), wherein the fiber composite semifinished part has reinforcement fibers (3:27-30) impregnated with and within a curable matrix material (5:33-42; 5:59-60); 
arranging the fiber composite semifinished part (5:33-42) between a first membrane and a second membrane (4:8-12); 
deforming the fiber composite semifinished part to form a fiber composite molding by pressing the fiber composite semifinished part together with the first membrane and the second membrane via a pressing device (Fig. 1; 8:13-21); and 
consolidating the fiber composite molding to produce the fiber composite component (inherent or obvious in Fig. 1 and column 3, see “cooling” in 3:5-14).
Harvey does specifically teach (a) curing with the deforming, (b) the first membrane and second membrane reducing the sheet stress between fiber composite and pressing device, and (c) tensioning of the first membrane and second membrane so as to be free of undulations and folds
Regarding (a), Harvey teaches an uncured polymer (5:33-42) and shaping with heat (9:17-28) which would have obviously resulted in curing.  
Regarding (b) and (c), by providing the same first and second membrane configuration as claimed, the same shear stress reduction would be present in Harvey.  Additionally, Adams teaches a first and second membrane (9, 10) which are tensioned by springs (11, 13) to provide a structure initially free of undulations and folds (see Fig. 1).  The tension allows the membranes (9, 10) to pull inwardly and relieving strain while conforming to the mold (page 2, left column, lines 25-31), which appears to be the same as the reduction in sheer stress claimed.  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the tension/springs of Adams into Harvey as an obvious improvement that would reduce strain during the step of shaping the article to a mold.
As to claim 18, Harvey provides first and second diaphragms or membranes that are elastic (meets elastomer) (4:22-30).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 5,156,795) in view of Adams (US 1,587,462), and further in view of Fukushima (US 5,318,847).  Harvey and Adams teach the subject matter of claim 11 above.
As to claims 12-15, Harvey teaches warming/heating the composite (columns 7 and 9) which would inherently plasticize the matrix material, but is silent to the other aspects of claims 12-15.  
Fukushima teaches that it is known to provide a plain weave fabric (2:54-55) with a polycarbonate thermoplastic matrix (2:40-48).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Fukushima into Harvey because Harvey teaches/suggests continuous fibers and thermoplastic polymers (column 5), and Fukushima provides a woven composite material containing a matrix that would maintain a shape, within the scope of the Natthoo teaching/suggestion.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 5,156,795) in view of Adams (US 1,587,462), and further in view of Letterman (US 4,622,091).  Harvey and Adams teach the subject matter of claim 11 above.
As to claims 16 and 17, Harvey is silent to a release coating on the membranes and a parting film between the membrane and the part.
Letterman teaches a composite fabrication process performed in a resin content control envelope.  In the region between the tool and the composite, Letterman teaches to provide a release film (41) which can take the form of a sprayed on release agent coating (5:11-21).  In the combination, one would have found it obvious to provide either Leterman’s release film or a release agent coating on the Harvey membranes.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Letterman into Harvey as an obvious improvement or a known technique applicable to Harvey to provide an expected improvement of release of the composite from the Harvey membranes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 5,156,795) in view of Adams (US 1,587,462), and further in view of Maeda (US 20180104869).  Harvey and Adams teach the subject matter of claim 11 above.
As to claim 19, Harvey is silent to the integral injection molding.
Maeda teaches a molded composite body ([0124]) and injection molding integral rib portions on the composite body ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maeda injection molded ribs into Harvey as an obvious improvement to provide stiffness and reinforcement to the Harvey article.


Response to Arguments
Applicant's arguments filed December 5, 2022 have been fully considered but they are moot in view of the new grounds of rejection above.
The arguments are generally on the grounds that the amended features in the “arranging” and “deforming” clause distinguish the claimed invention from Harvey.  Adams shows an apparatus and process that are generally similar to that of Harvey, and demonstrates that it is known to tension membranes for the obvious benefits cited in Adams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742